
	
		III
		111th CONGRESS
		2d Session
		S. RES. 575
		IN THE SENATE OF THE UNITED STATES
		
			June 30, 2010
			Mr. Graham (for himself
			 and Mr. DeMint) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Congratulating the University of South
		  Carolina baseball team for winning the 2010 NCAA Division I Baseball National
		  Championship.
	
	
		Whereas, on June 29, 2010, the University of South
			 Carolina Gamecocks won the 2010 NCAA College World Series with a 2-to-1 victory
			 over the University of California, Los Angeles Bruins at Johnny Rosenblatt
			 Stadium in Omaha, Nebraska;
		Whereas the University of South Carolina baseball team has
			 secured the University’s first national championship in men’s athletics since
			 the founding of the institution in 1801;
		Whereas the University of South Carolina baseball team won
			 six straight games to win the national championship in the ninth appearance of
			 the team at the College World Series;
		Whereas the University of South Carolina Gamecocks won the
			 final College World Series hosted at the historic Johnny Rosenblatt Stadium,
			 which has hosted the College World Series since 1950;
		Whereas Head Coach Ray Tanner has won his first national
			 title as Head Coach in his fourteenth season at the University of South
			 Carolina;
		Whereas outfielder Jackie Bradley, Jr., was named Most
			 Outstanding Player of the 2010 College World Series;
		Whereas first baseman Christian Walker, outfielder Jackie
			 Bradley, Jr., outfielder Evan Marzilli, and designated hitter Brady Thomas were
			 named to the 2010 College World Series All-Tournament Team;
		Whereas the State of South Carolina was proud to send two
			 home teams, the University of South Carolina and Clemson University, to the
			 2010 College World Series; and
		Whereas the University of South Carolina Gamecocks
			 baseball team is the 2010 National Champion: Now, therefore, be it
		
	
		That the Senate—
			(1)commends that
			 University of South Carolina Gamecocks for winning the 2010 NCAA College World
			 Series;
			(2)recognizes the
			 achievement and dedication of all players, coaches, and support staff who made
			 winning the national championship possible;
			(3)congratulates the
			 citizens of South Carolina, the University of South Carolina, and Carolina
			 Gamecock fans everywhere; and
			(4)requests that the
			 Secretary of the Senate submit an enrolled copy of this resolution to—
				(A)Dr. Harris
			 Pastides, President of the University of South Carolina;
				(B)Eric Hyman,
			 Director of Athletics at the University of South Carolina; and
				(C)Ray Tanner, Head
			 Coach of the University of South Carolina baseball team.
				
